Title: To James Madison from James Anderson, 10 June 1806
From: Anderson, James
To: Madison, James



Sir
Bordeaux 10 June 1806

I received Yesterday a letter from Mr. Leonard, our Consul at Barcelona, which I have taken the liberty to inclose to Your Excellency, considering its contents to be of importance to the Commercial interest of the United States.
In consequence of an invitation from Mr. Lee, I came to this City in december last, and I am sorry to be obliged to observe, Sir, that our expectations have not been answered, owing to the peculiar state of Commerce in this place, and in fact, throughout the whole Empire
I have requested my friend Mr. Macpherson, of New York, to solicit Your Excellency, to have me appointed to the Consulship of Genoa, which I understand to be vacant, or to any other good port, likely to give me occupation, the port of Cette, not affording the means to pay the expenses of An Office.  Beseeching Your Excellency’s protection and friendship, 
I have the honor to be, Sir, Your most obedient Servant

James Anderson

